Citation Nr: 1105453	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for sinusitis/rhinitis. 

2.  Entitlement to service connection for ulcers. 

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 
1992.  His service included service in the Persian Gulf War 
Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision, by the 
Louisville, Kentucky RO, which denied the Veteran's attempt to 
reopen a claim of entitlement to service connection for 
sinusitis; that rating action also denied service connection for 
ulcers, and service connection for chronic fatigue syndrome.  

On December 8, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, sitting 
at the RO.  A transcript of that hearing is of record.  

In a March 2010 decision, the Board reopened the claim of 
entitlement to service connection for sinusitis.  The Board then 
remanded this issue, and the issues of service connection for 
ulcers, service connection for chronic fatigue syndrome, and a 
higher evaluation for irritable bowel syndrome.  A statement of 
the case was issued on the irritable bowel syndrome question, but 
the Veteran did not thereafter perfect an appeal.  A supplemental 
statement of the case (SSOC) on the 3 other questions was issued 
in October 2010.  

In the March 2010 decision, the Board also remanded a claim of 
entitlement to service connection for muscle and joint pain.  
Following the requested development, in a September 2010 rating 
action, the RO granted service connection for muscle and joint 
pain, evaluated as 20 percent disabling effective from September 
25, 2005.  Therefore, the issue of service connection is no 
longer before the Board.  Moreover, the Veteran has not appealed 
either the initial rating or effective date assigned for his 
muscle and joint pain disorder.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the Veteran must separately appeal these 
downstream issues).  Therefore, these issues are not before the 
Board.  

The issue of entitlement to service connection for 
sinusitis/rhinitis is addressed in the remand portion of the 
decision below.  (See the remand for an explanation of why this 
issue is now characterized as including both sinusitis and 
rhinitis.)


FINDINGS OF FACT

1.  An ulcer disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not related to military service.  

2.  The Veteran does not have a diagnosed chronic fatigue 
syndrome attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an ulcer disability that is the 
result of disease or injury incurred in or aggravated by active 
military service, and peptic ulcer disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

2.  The Veteran does not have a diagnosed chronic fatigue 
syndrome that is the result of disease or injury incurred in or 
aggravated by active military service, and chronic fatigue 
syndrome may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in September 2005, March 2006, and May 2006 from the RO to 
the Veteran which were issued prior to the RO decision in 
September 2006.  Additional letters were issued in February 2007, 
July 2008 and March 2010.  Those letters informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
finds that the content of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

It also appears that all obtainable evidence identified by the 
Veteran relative to the claims decided herein has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded an examination on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims.  Therefore, no useful 
purpose would be served in remanding for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The United States Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran served on active duty from 
January 1988 to January 1992.  His DD Form 214 indicates that he 
participated in Operation Desert Shield/Storm in the Kingdom of 
Saudi Arabia.  The enlistment examination, dated in August 1987, 
is negative for any complaints of chronic fatigue or ulcers.  The 
service treatment records (STRs) show that the Veteran was seen 
in June 1989 for complaints of diarrhea for the previous 4 days.  
The Veteran reported 25 episodes of diarrhea, nausea and 
vomiting; he also reported dizziness.  The assessment was acute 
gastritis with dehydration.  The STRs contain a notation dated in 
June 1991, which indicates that, while on Operation Desert Storm, 
the Veteran was exposed to a large amount of smoke in the Burgan 
Oil Fields.  The separation examination in December 1991 was 
negative for any complaints or clinical findings of a fatigue 
syndrome or ulcers.  

The Veteran underwent a general VA compensation examination in 
March 1992.  On examination, the digestive system revealed an 
abdomen that was soft, no organs or masses were palpable and 
there were normally active bowel sounds, which were clearly 
audible at the time of the examination.  Endocrine system was 
essentially unremarkable.  There was no localizing or 
lateralizing neurologic signs.  No readily apparent pathologic 
reflexes.  Strength, coordination and sensation appeared to be 
normal and intact.  No pertinent diagnosis was noted.  

The Veteran's initial claim for service connection for ulcers and 
chronic fatigue syndrome (VA Form 21-4138) was received in 
September 2005.  Submitted in support of the claim were VA 
progress notes dated from March 1997 to September 2005.  The 
records reflect that the Veteran's active medical problems 
included a diagnosis of peptic ulcer disease.  

The Veteran was seen for a follow-up examination in December 
2005, at which time it was noted that the Veteran had had chronic 
gastritis and multiple Jardin announcers, H. pylori positive 2001 
endoscopy.  The assessment was duodenal ulcers multiple in 2001, 
H. pylori gastritis, chronic sinus dysfunction and carpal tunnel 
syndrome.  

Of record is the report of a GI consultation note, dated in 
January 2006, indicating that the Veteran was referred to the 
clinic for evaluation of peptic ulcer disease as he was not doing 
well on Prilosec.  It was noted that the Veteran had a history of 
peptic ulcer disease with positive H-pylori.  The examiner noted 
that the Veteran was diagnosed with ulcer in 2001 and he was put 
on some medication.  It was noted that his current symptoms 
include cramping abdominal pain that was pretty constant over the 
course of a day.  The assessment was abdominal pain as per 
symptoms.  The examiner stated that the Veteran's symptoms were 
less likely peptic ulcer disease and that those were in favor of 
irritable bowel syndrome.  In March 2006, the Veteran was 
referred to a GI clinic for an EGD for evaluation of possible 
ulcer disease.  It was noted that an EGD revealed findings of 
normal esophagus and duodenum with extensive erythema of gastric 
mucosa with dimunitive polyps.  The examiner noted that the 
Veteran's symptoms were consistent with irritable bowel syndrome.  
The assessment was gastritis with H. pylori negative.  

The Veteran underwent a Gulf War guidelines examination in June 
2006.  At that time, he stated that, over the past five years, he 
had had gradual onset of fatigue; he stated that he tired with 
minimal exertion.  The Veteran noted that sleep was not 
refreshing.  The examiner stated that chronic fatigue syndrome 
was not established.  He stated that the Veteran did not meet six 
of the established criteria.  

On the occasion of a clinical visit in April 2008, the Veteran 
reported worsening symptoms of cramping and bloating over the 
previous few months.  Following an evaluation, the assessment was 
irritable bowel syndrome, possible spenic flexure syndrome, 
diverticular disease.  An August 2008 VA examination report noted 
a diagnosis of irritable bowel syndrome.  An October 2008 clinic 
note reflects an assessment of irritable bowel syndrome.  

At his personal hearing in December 2009, the Veteran indicated 
that he began experiencing symptoms of ulcers while stationed in 
the Philippines; the Veteran stated that, in 1989, he went to the 
dispensary for chronic diarrhea.  The Veteran reported that he 
had to be treated with an intravenous drip because he had become 
dehydrated.  The Veteran testified that, after service, his 
doctor performed a biopsy and discovered that he had H. pylori, 
the bacteria that causes ulcers.  The Veteran stated that his 
doctor asked him if he had served overseas because the bacteria 
was due to unsanitary living conditions.  The Veteran indicated 
that he picked up the bacteria in bad water overseas.  The 
Veteran testified that, shortly after returning from active duty 
in the Gulf, he started having trouble participating in physical 
training; he stated that he did not seem to have the energy 
required to perform the exercises.  The Veteran related that it 
became more and more difficult to do certain activities.  The 
Veteran reported that he complained of fatigue, but his doctor 
never made a diagnosis.  

The Veteran was afforded a VA examination in June 2010.  The 
Veteran indicated that he began experiencing chronic fatigue in 
1991.  The Veteran stated that he noticed that he would fatigue 
easily during physical activity that in the past had been easy 
for him to do; he also noted that it would take him longer to 
recover.  The Veteran also reported that, when he was actively 
employed, he would become totally exhausted after work and he was 
unable to do simple chores; he also felt that his fatigue would 
cause confusion.  He also complained of fever, generalized muscle 
aches, generalized weakness, migratory joint pains, sleep 
disturbance, inability to concentrate, forgetfulness, confusion, 
headaches, and other neuropyshological symptoms.  The diagnosis 
was fatigue related to a known diagnosis of irritable bowel 
syndrome.  The examiner stated that the Veteran did not meet the 
criteria for a diagnosis of chronic fatigue syndrome; rather, the 
examiner opined that it is at least as likely as not that the 
Veteran's fatigue was related to his irritable bowel syndrome, 
which is related to his military service in the Gulf War.  

In August 2010, the Veteran's claims folder was referred to a VA 
gastroenterologist for review and an opinion.  The examiner 
observed that the Veteran did serve in Desert Storm; while on 
active duty, he would get cramping pain and diarrhea.  After 
discharge, the Veteran indicated that he continued to have those 
symptoms.  In 2001, the Veteran underwent an EGD with biopsy and 
was found to have multiple small duodenal ulcers and gastritis.  
He was positive for helicobacter pylori.  The Veteran was treated 
for this and on a repeat endoscopy in 2006, he had no ulceration 
and he was helicobacter pylori negative.  Initially, the Veteran 
felt better but then the symptoms recurred and, in 2006, the 
Veteran was seen and evaluated.  At the time of his repeated 
endoscopy, it was felt that his symptoms were less compatible 
with duodenal ulcer and more consistent with irritable bowel 
syndrome.  Following the physical evaluation, the examiner stated 
that the Veteran had symptoms of irritable bowel syndrome dating 
back to the time of service.  He noted that the Veteran still had 
those symptoms and that the symptoms had been best controlled 
with Metamucil.  The examiner further noted that the Veteran did 
in fact have documented duodenal ulcer in 2001 with helicobacter 
pylori being present and treated.  Even after treatment and 
documented healing of the duodenal ulcers and H. Pylori, he 
continued to have his symptoms of IBS.  Therefore, the examiner 
concluded that the Veteran's helicobacter pylori and duodenal 
ulcer was not caused by or a result of his military service.  

III.  Analysis

An award of service connection is warranted for a disability 
"resulting from personal injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"--the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service and peptic ulcer disease 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms, or resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms.  

The symptoms must be manifest to a degree of 10 percent or more 
during the presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, an undiagnosed illness cannot be attributed to 
any known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  

A.  Ulcers

Based on the evidence of record, the Board finds that an ulcer 
disease was not incurred in or aggravated by active military 
service, nor may its incurrence be presumed.  

The STRs do not show that the Veteran had problems with ulcers 
while on active duty.  The STRs are negative for any definitive 
signs, symptoms, treatment, or diagnosis of any ulcers, including 
duodenal ulcer.  Additionally, the December 1991 separation 
examination report shows that the veteran had a normal abdomen 
and viscera.  He also noted that he did not have stomach, liver 
or intestinal trouble.  Moreover, the August 2010 VA examiner 
concluded that an ulcer disease is not caused by or a result of 
his military service.  There is no medical opinion of record to 
the contrary.  

The Board has considered whether service connection for a 
duodenal ulcer could be established on a presumptive basis.  To 
establish service connection for a disability on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309.  In this case, no medical evidence 
demonstrates that the Veteran experienced a duodenal ulcer to a 
compensable level within a year after his discharge from active 
duty.  Therefore, service connection for a duodenal ulcer cannot 
be established on a presumptive basis.  

In addition, the August 2010 VA examiner opined that the 
Veteran's duodenal ulcer disease was not caused or aggravated by 
his service.  The Board finds this opinion to be persuasive 
because it is based on a review of the Veteran's pertinent 
history.  Notably, the VA examiner specified reasons for his 
conclusion, including that the Veteran's gastrointestinal 
symptoms in service were not related to ulcer disease, as 
gastroenteritis was of a viral nature and was self-limiting and 
resolved after a short period of time.  The Board finds that this 
is consistent with the lack of additional complaints in service.  
There is no medical opinion of record to the contrary.  

The Board has considered the Veteran's statements and personal 
testimony that he experienced symptoms of ulcers throughout his 
time on active duty.  However, the Board also notes that on his 
December 1991 report of medical history, the Veteran indicated 
that he did not have problems with indigestion, and he noted that 
he did not have stomach, liver or intestinal trouble.  Due to 
their contradictory nature, the Board finds the Veteran's after-
the-fact assertions regarding the symptoms he experienced while 
on active duty to be of less persuasive value.  

The only evidence suggesting that the Veteran has an ulcer 
disease related in any way to his service in the military comes 
from him personally.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, supra.  Although the Veteran is 
competent to provide evidence of symptoms such as diarrhea, see 
Washington, supra, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu, supra.  

In light of the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claim of service 
connection for ulcers, including as a presumptive disorder, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

B.  Chronic Fatigue Syndrome

The Board finds that the preponderance of the evidence is against 
the claim of service connection on either a direct basis or under 
the presumptive provisions relating to Persian Gulf claims.  
Initially, to whatever extent the Veteran experienced fatigue 
during service or since, it has been characterized by medical 
authority as a symptom of a disability for which service 
connection has already been granted-irritable bowel syndrome.  
This precludes the award of service connection under the statutes 
and regulations that govern claims based upon service in the 
Persian Gulf, which require an undiagnosed illness or a diagnosis 
of a qualifying disability such as chronic fatigue syndrome.  

In fact, following a VA examination in June 2006, the examiner 
stated that chronic fatigue syndrome is not established as a 
diagnosis.  He stated that the Veteran does not meet six of the 
established criteria.  More recently, in June 2010, a VA examiner 
stated that the Veteran did not meet the criteria of chronic 
fatigue syndrome; rather, the examiner opined that it was at 
least as likely as not that the Veteran's fatigue was related to 
his irritable bowel syndrome, which is related to his military 
service in the Gulf War.  

Consequently, there is no current medical evidence of a 
disability independent of irritable bowel syndrome and its 
complex of symptoms.  While the Veteran believes that he has 
chronic fatigue syndrome, this has not been confirmed by medical 
diagnosis.  Congress specifically limits compensation for 
disability due to disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110; 1131.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Here, the evidence indicates no present diagnosis of 
chronic fatigue syndrome, and thus service connection for such 
disorder is not warranted.  

Additionally, the Board observes that because the fatigue 
symptoms have been attributed by the VA examiner to a known 
diagnosis of irritable bowel syndrome, and chronic fatigue 
syndrome has not been demonstrated, the Board finds that the 
presumption of service connection under 38 C.F.R. § 3.317 is not 
applicable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As 
already noted, the fatigue is a symptom due to a diagnosed 
illness and does not exist as an independent disease entity.  For 
these reasons, service connection for chronic fatigue syndrome is 
not warranted.


ORDER

Service connection for ulcers is denied.  

Service connection for chronic fatigue syndrome is denied.  


REMAND

As noted above, the Board remanded the case in March 2010 for VA 
examination and opinion regarding the nature and etiology of the 
Veteran's claimed sinus condition.  Significantly, it was 
requested that the examiner review the file and examine the 
Veteran.  It was also requested that the examiner provide a well-
reasoned opinion as to whether it is at least as likely as not 
that any current sinus disability is related to military service.  
The examiner was asked to provide a rational for all opinions 
offered.  

Pursuant to the Board's March 2010 remand, a VA examination was 
performed in May 2010.  At that time, the Veteran stated that he 
continued to experience problems with nasal congestion and had 
occasional fever and infections, and he felt that this was from 
sinusitis that was caused by his exposure to environmental 
hazards during his military service.  The examiner stated that 
the Veteran's symptoms were compatible with chronic rhinitis; he 
noted that CT scans indicated no evidence of chronic sinusitis.  
He stated that "he could find no reason to overturn the denial 
of his claim for service connection for chronic sinusitis which 
has been denied in the past."  (It was noted that the Veteran 
had had an episode in service that was described as chronic 
sinusitis and chronic rhinitis, but that sinusitis was not 
shown.)

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

Here, the Veteran appears to now have chronic rhinitis, not 
sinusitis.  At least, this is the reasonable inference from what 
the May 2010 VA examiner stated.  While the examiner referred to 
the Veteran's symptoms as being consistent with rhinitis, the 
Veteran has indicated his belief that the very same symptoms were 
due to sinusitis.  What is now required is a medical opinion with 
respect to rhinitis.  This is so because of the United States 
Court of Appeals for Veterans Claims ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (it is the symptoms the Veteran 
describes and the information of record that defines the claim, 
not the claimant's self-identified diagnosis).  Therefore, in 
order to give the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
conclusion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions: 

1.  The examiner who conducted the May 2010 
examination should be asked to review the 
claims file and provide a medical opinion 
as to the probabilities that rhinitis is 
attributable to the Veteran's period of 
military service, including the 
environmental exposures the Veteran 
experienced during service.  The reviewer 
should be provided the Veteran's claims 
folders for review of the Veteran's medical 
history.  Supporting rationale for the 
opinion must be provided.  

If the reviewer cannot provide the opinion 
without another examination, or the May 
2010 examiner is no longer available, an 
examination should be scheduled.  All 
necessary tests and studies should be 
performed.  The examiner should provide the 
medical opinion and explanation requested 
above.  Supporting rationale for the 
opinion must be provided.  

If the examiner/reviewer determines that 
he/she cannot provide an opinion on the 
issue at hand without resorting to 
speculation, the examiner/reviewer should 
explain the inability to provide an 
opinion, identifying precisely what facts 
could not be determined.  In particular, 
he/she should comment on whether an opinion 
could not be rendered because the limits of 
medical knowledge have been exhausted 
regarding the etiology of any diagnosed 
disorder or whether additional testing or 
information could be obtained that would 
lead to a conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 (2010).  
(The agency of original jurisdiction (AOJ) 
should ensure that any additional 
evidentiary development suggested by the 
examiner/reviewer should be undertaken so 
that a definitive opinion can be obtained.)

2.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim on the basis 
of all evidence of record and all 
applicable laws and regulations. If any 
determination remains unfavorable to the 
Veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The purposes of this remand are to 
further develop the record and to the afford the Veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


